Case 1:21-cv-00107-PLM-SJB ECF No. 15, PageID.188 Filed 05/18/21 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

601 WEST, LLC,                                  )
                           Plaintiff,           )
                                                )       No. 1:21-cv-107
-v-                                             )
                                                )       Honorable Paul L. Maloney
FJ AXE HOLDINGS, INC.,                          )
                           Defendant.           )
                                                )

                                        JUDGMENT

      The Court has remanded this lawsuit for lack of subject matter jurisdiction. No claims

remain pending in this Court. As required by Rule 58 of the Federal Rules of Civil

Procedure, JUDGMENT ENTERS.

      THIS ACTION IS TERMINATED.

      IT IS SO ORDERED.

Date: May 18, 2021                                                /s/ Paul L. Maloney
                                                               Paul L. Maloney
                                                               United States District Judge
